Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered August 29, 2012. The order, insofar as appealed from, denied in part the motion of defendants to dismiss the amended complaint and denied the motion of defendants for a stay.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Abbott v Crown Mill Restoration Dev., LLC ([appeal No. 3] 109 AD3d 1097 [2013]). Present— Scudder, EJ., Smith, Fahey and Peradotto, JJ.